Exhibit 99 FOR RELEASE 6:00 AM ET, July 31, 2012 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@summitfgi.com SUMMIT FINANCIAL GROUP REPORTS SECOND QUARTER 2012 RESULTS MOOREFIELD, WV – July 31, 2012 (GLOBE NEWSWIRE) – Summit Financial Group, Inc. (“Company” or “Summit”) (NASDAQ: SMMF) today reported second quarter 2012 net income applicable to common shares of $719,000, or $0.09 per diluted share, compared with $831,000, or $0.11 per diluted share, for the second quarter of 2011. Second quarter 2012 results, as compared to the same period in 2011, were positively impacted by a lower provision for loan losses and reductions in noninterest expenses, and negatively impacted by higher charges to write-down foreclosed properties to estimated fair values and realized losses on the sales of assets, principally foreclosed properties. Excluding from second quarter 2012 nonrecurring items (on a pre-tax basis) consisting of realized securities gains of $320,000, losses on sales of assets of $523,000, charges for other-than-temporary impairment (“OTTI”) of securities of $106,000 and write-downs of foreclosed properties of $1.63 million, and from second quarter 2011 realized securities gains of $318,000, gains on sales of assets of $77,000, OTTI of securities of $532,000, and write-downs of foreclosed properties of $689,000, pro forma second quarter 2012 earnings were approximately $1.94 million, or $0.22 per diluted share, compared to $1.35 million, or $0.17 per diluted share, for the year-ago period. For the six months ended June 30, 2012, Summit recorded net income applicable to common shares of $2.22 million, or $0.27 per diluted share, compared with $509,000, or $0.07 per diluted share, for the comparable 2011 six-month period. Excludingfrom the six month period ended June 30, 2012 nonrecurring items (on a pre-tax basis) comprised of realized securities gains of $1.49 million, losses on sales of assets of $599,000, OTTI charges of $335,000 and write-downs of foreclosed properties of $3.54 million, and from the 2011 first six-month period realized securities gains of $1.95 million, gain on sale of assets of $147,000, OTTI charges of $1.76 million and write-downs of foreclosed properties of $4.13 million, pro forma earnings for first six months of 2011 were approximately $4.11 million, or $0.47 per diluted share, compared to $2.90 million, or $0.40 per diluted share, for the 2011 six month period. Highlights for Q2 2012 include: · Achieved fifth consecutive quarter of positive quarterly earnings. · Earnings continue to be positively impacted by reduced provisions for loan losses. · Net interest margin remained unchanged compared to Q1 2012 and increased 11 basis points compared to Q2 2011. · Recorded charges of $1.63 million and $106,000, respectively, to write-down foreclosed properties and to recognize OTTI of securities, which were partially offset by $320,000 in realized securities gains. · Noninterest expenses remained well-controlled, declining 6.1 percent from the year-ago quarter. · Summit’s leverage capital ratio is at its highest level in five years and its total risk-based capital ratio is at highest level in eleven years. H. Charles Maddy III, President and Chief Executive Officer of Summit, commented, “We are pleased by our continued progress having now achieved five consecutive quarters of profitability; I am particularly happy relative to our improved net interest margin, our increase in core noninterest income and our decrease in noninterest expenses during the first half of 2012. At the same time, we expect that our earnings will remain choppy in the near term as our foreclosed properties are re-appraised and written-down to estimated fair values on an ongoing basis. Reducing our portfolio of problem assets remains job one, and we did make some modest progress in this regard during Q2 2012. However, dispositions of foreclosed properties remain difficult as the recovery of our real estate markets to more normal levels is frustratingly slow particularly with respect to commercial and residential development properties.” Results from Operations Total revenue for the second quarter 2012, consisting of net interest income and noninterest income, was $10.8 million compared to $12.0 million for the second quarter 2011. For the year-to-date period ended June 30, 2012, total revenue was $22.5 million compared to $21.6 million for the same period in 2011. Total revenue excluding nonrecurring items (as enumerated above) was $12.7 million for second quarter 2012 compared to $12.8 million for the same prior-year quarter, a decrease of 0.8 percent.For the first half of 2012, total revenue excluding nonrecurring items was $25.5 million, and unchanged compared to the first half of 2011. For the second quarter of 2012, net interest income remained relatively unchanged at $10.0 million, compared to $10.2 million reported in the prior-year second quarter and $10.0 million reported in the linked quarter. The net interest margin for second quarter 2012 was 3.20 percent compared to 3.09 percent for the year-ago quarter, and 3.20 percent for the linked quarter. Noninterest income, consisting primarily of insurance commissions from Summit's insurance agency subsidiary and service fee income from community banking activities, for second quarter 2012 was $828,000 compared to $1.86 million for the comparable period of 2011. Excluding nonrecurring items (as enumerated above), noninterest income was $2.77 million for second quarter 2012, up $87,000 or 3.3 percent from the $2.68 million reported for second quarter 2011. The provision for loan losses was $2.0 million for the second quarter of 2012 compared to $2.0 million and $3.0 million for the linked and year-ago quarters, respectively. Noninterest expenses continue to be well-controlled, as total noninterest expense decreased 6.1% for the quarter to $7.3 million from the $7.9 million reported in second quarter 2011. Noninterest expense for the first half of 2012 remained nearly unchanged compared to the first half of 2011. Cost-saving initiatives continue in place and their impact remain beneficial. Balance Sheet At June 30, 2012, total assets were $1.42 billion, a decrease of $33.7 million, or 2.3 percent, and a decrease of $51.5 million, or 3.5 percent, since December 31, 2011 and June 30, 2011, respectively. Total loans, net of unearned fees, were $966.2 million at June 30, 2012, down $17.0 million, or 1.7 percent, from the $983.2 million reported at year end 2011. All loan categories have declined since year end 2011, except for commercial real estate (“CRE”), the largest component of Summit’s loan portfolio, which increased $4.3 million. The second largest component of Summit’s loan portfolio, residential real estate, declined $3.2 million, or 1.0 percent, while construction and development (“C&D”) loans declined $9.8 million, or 10.2 percent and commercial (“C&I”) loans declined $7.0 million, or 7.0 percent. At June 30, 2012, retail deposits were $767.4 million, a decrease of $16.6 million, or 2.1 percent, since year end 2011. During the first half of 2012, retail checking deposits grew $13.9 million, or 5.6 percent, to $261.0 million, while retail savings and time deposits declined during the same period by $4.3 million and $26.2 million, respectively, or 2.1 percent and 8.0 percent, respectively.This reflects management’s ongoing effort to enhance Summit’s cost of funds by improving its deposit mix by attracting lower-cost checking deposits to replace higher-cost time deposits. Long-term borrowings and subordinated debentures declined by 5.4 percent since year end 2011, as the Company paid down $16.6 million in maturing borrowings during this period. Asset Quality As of June 30, 2012, nonperforming assets (“NPAs”), consisting of nonperforming loans, foreclosed properties, and repossessed assets, were $106.1 million, or 7.49 percent of assets. This compares to $108.6 million, or 7.52 percent of assets at the linked quarter, and $105.3 million, or 7.18 percent of assets at June 30, 2011. Second quarter 2012 net loan charge-offs were $2.6 million, or 1.08 percent of average loans annualized, while adding $2.0 million to the allowance for loan losses. The allowance for loan losses stood at $17.9 million, or 1.85 percent of total loans at June 30, 2012, compared to 1.80 percent at December 31, 2011. Capital Adequacy Total shareholders’ equity was $105.7 million as of June 30, 2012 compared to $102.6 million December 31, 2011. Summit's depository institution, Summit Community Bank, Inc. (the “Bank”), remains well in excess of regulatory requirements for a "well capitalized" institution at June 30, 2012. The Bank’s total risk-based capital ratio improved to 14.3 percent at June 30, 2012 compared to 13.6 percent at December 31, 2011, while its Tier 1 leverage capital ratio improved to 9.3 from the 8.9 percent reported at December 31, 2011.Total common shares outstanding as of June 30, 2012 were 7,425,472. About the Company Summit Financial Group, Inc. is a $1.42 billion financial holding company headquartered in Moorefield, West Virginia. Summit provides community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern and Shenandoah Valley regions of Virginia, through its bank subsidiary, Summit Community Bank, Inc., which operates fifteen banking locations. Summit also operates Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economies.We undertake no obligation to revise these statements following the date of this press release. NON-GAAP FINANCIAL MEASURES This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, gains/losses on sales of assets, and write-downs of foreclosed properties to estimated fair value included in its Statements of Income.Management deems these items to be unusual in nature and believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of Summit's core business. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q2 2012 vs Q2 2011 For the Quarter Ended Percent Dollars in thousands 6/30/2012 6/30/2011 Change Condensed Statements of Income Interest income Loans, including fees $ $ -6.1 % Securities -28.8 % Other 12 28 -57.1 % Total interest income -10.1 % Interest expense Deposits -28.0 % Borrowings -10.2 % Total interest expense -20.7 % Net interest income -1.9 % Provision for loan losses -33.3 % Net interest income after provision for loan losses % Noninterest income Insurance commissions -0.2 % Service fees related to deposit accounts % Realized securities gains % Gain (loss) on sale of assets ) 77 NM Other-than-temporary impairment of securities ) ) -80.1 % Write-downs of foreclosed properties ) ) % Other income % Total noninterest income -55.4 % Noninterest expense Salaries and employee benefits -4.0 % Net occupancy expense % Equipment expense % Professional fees % FDIC premiums -14.7 % Foreclosed properties expense -39.8 % Other expenses -8.9 % Total noninterest expense -6.1 % Income before income taxes % Income taxes % Net income % Preferred stock dividends 74 % Net income applicable to common shares $ $ -13.5 % SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q2 2012 vs Q2 2011 For the Quarter Ended Percent 6/30/2012 6/30/2011 Change Per Share Data Earnings per common share Basic $ $ -9.1 % Diluted $ $ -18.2 % Average shares outstanding Basic % Diluted % Performance Ratios Return on average equity (A) % % -13.1 % Return on average assets % % % Net interest margin % % % Efficiency ratio (B) % % -5.3 % NOTE (A) – Net income divided by total average shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Six Month Performance Summary 2012 vs 2011 For the Six Months Ended Percent Dollars in thousands 6/30/2012 6/30/2011 Change Condensed Statements of Income Interest income Loans, including fees $ $ -5.6 % Securities -24.7 % Other 24 45 -46.7 % Total interest income -8.9 % Interest expense Deposits -24.8 % Borrowings -9.4 % Total interest expense -18.5 % Net interest income -1.3 % Provision for loan losses -33.3 % Net interest income after provision for loan losses % Noninterest income Insurance commissions -3.6 % Service fees related to deposit accounts % Realized securities gains -23.7 % Gain (loss) on sale of assets ) NM Other-than-temporary impairment of securities ) ) -81.0 % Write-downs of foreclosed properties ) ) -14.3 % Other income % Total noninterest income % Noninterest expense Salaries and employee benefits -2.9 % Net occupancy expense -2.1 % Equipment expense % Professional fees % FDIC premiums -20.1 % Foreclosed properties expense -26.4 % Other expenses % Total noninterest expense -0.3 % Income before income taxes % Income taxes % Net income % Preferred stock dividends % Net income applicable to common shares $ $ % SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Six Month Performance Summary 2012 vs 2011 For the Six Months Ended Percent 6/30/2012 6/30/2011 Change Per Share Data Earnings per common share Basic $ $ % Diluted $ $ % Average shares outstanding Basic % Diluted % Performance Ratios Return on average equity (A) % % % Return on average assets % % % Net interest margin % % % Efficiency ratio (B) % % -4.7 % NOTE (A) – Net income divided by total average shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended Dollars in thousands 6/30/2012 3/31/2012 12/31/2011 9/30/2011 6/30/2011 Condensed Statements of Income Interest income Loans, including fees $ Securities Other 12 11 13 15 28 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Insurance commissions Service fees related to deposit accounts Realized securities gains Gain (loss) on sale of assets ) ) 18 77 Other-than-temporary impairment of securities ) Write-downs of foreclosed properties ) Other income Total noninterest income Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense Professional fees FDIC premiums Foreclosed properties expense Other expenses Total noninterest expense Income before income taxes Income taxes Net income Preferred stock dividends 74 74 Net income applicable to common shares $ SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended 6/30/2012 3/31/2012 12/31/2011 9/30/2011 6/30/2011 Per Share Data Earnings per common share Basic $ Diluted $ Average shares outstanding Basic Diluted Performance Ratios Return on average equity (A) % Return on average assets % Net interest margin % Efficiency ratio - (B) % NOTE (A) – Net income divided by total average shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Selected Balance Sheet Data For the Quarter Ended Dollars in thousands, except per share amounts 6/30/2012 3/31/2012 12/31/2011 9/30/2011 6/30/2011 Assets Cash and due from banks $ Interest bearing deposits other banks Securities Loans, net Property held for sale Premises and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ Liabilities and Shareholders' Equity Retail deposits $ Wholesale deposits Short-term borrowings Long-term borrowings and subordinated debentures Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ Book value per common share (A) $ Tangible book value per common share (A) $ Tangible equity / Tangible assets % NOTE(A) – Assumes conversion of all outstanding shares of convertible preferred stock. SUMMIT FINANCIAL GROUP INC. (NASDAQ:SMMF) Regulatory Capital Ratios 6/30/2012 3/31/2012 12/31/2011 9/30/2011 6/30/2011 Summit Financial Group, Inc. Total Risk Based Capital % Tier 1 Risk Based Capital % Tier 1 Leverage Ratio % Summit Community Bank, Inc. Total Risk Based Capital % Tier 1 Risk Based Capital % Tier 1 Leverage Ratio % SUMMIT FINANCIAL GROUP INC. (NASDAQ:SMMF) Loan Composition Dollars in thousands 6/30/2012 3/31/2012 12/31/2011 9/30/2011 6/30/2011 Commercial $ Commercial real estate Owner occupied Non-owner occupied Construction and development Land and development Construction Residential real estate Non-jumbo Jumbo Home equity Consumer Other Total loans, net of unearned fees Less allowance for loan losses Loans, net $ SUMMIT FINANCIAL GROUP INC. (NASDAQ:SMMF) Retail Deposit Composition Dollars in thousands 6/30/2012 3/31/2012 12/31/2011 9/30/2011 6/30/2011 Non interest bearing checking $ Interest bearing checking Savings Time deposits Total retail deposits $ SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Asset Quality Information For the Quarter Ended Dollars in thousands 6/30/2012 3/31/2012 12/31/2011 9/30/2011 6/30/2011 Gross loan charge-offs $ Gross loan recoveries ) Net loan charge-offs $ Net loan charge-offs to average loans (annualized) % Allowance for loan losses $ Allowance for loan losses as a percentage of period end loans % Nonperforming assets: Nonperforming loans Commercial $ Commercial real estate Commercial construction and development - - Residential construction and development Residential real estate Consumer 78 81 87 Total nonperforming loans Foreclosed properties Commercial - - - Commercial real estate Commercial construction and development Residential construction and development Residential real estate Total foreclosed properties Other repossessed assets - Total nonperforming assets $ Nonperforming loans to period end loans % Nonperforming assets to period end assets % Loans Past Due 30-89 Days For the Quarter Ended In thousands 6/30/2012 3/31/2012 12/31/2011 9/30/2011 6/30/2011 Commercial $ Commercial real estate Construction and development Residential real estate Consumer Total $ SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Average Balance Sheet, Interest Earnings & Expenses and Average Rates Q2 2012 vs Q2 2011 Q2 2012 Q2 2011 Average Earnings / Yield / Average Earnings / Yield / Dollars in thousands Balances Expense Rate Balances Expense Rate ASSETS Interest earning assets Loans, net of unearnedinterest Taxable 5.81% 6.05% Tax-exempt 7.25% 97 8.13% Securities Taxable 2.67% 3.81% Tax-exempt 5.70% 6.57% Interest bearing deposits other banks and Federal funds sold 12
